Citation Nr: 9932648	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  95-37 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an extension of a temporary total 
disability rating awarded under the provisions of 38 C.F.R. § 
4.30 following hospitalization for right knee surgery in 
August 1995.

2.  Entitlement to an increased disability rating for 
postoperative residuals of arthroscopy with removal of loose 
bodies and excision of the posterior horn and medial 
meniscus, right knee, currently evaluated as 20 percent 
disabling.

3.  Entitlement to service connection for a low back disorder 
as secondary to service-connected bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1960 to 
February 1963.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A September 1992 rating decision, in pertinent 
part, denied secondary service connection for a low back 
disorder.  An October 1995 rating decision, in pertinent 
part, denied an increased disability rating for the veteran's 
right knee condition and granted a temporary total rating 
from August 30, 1995, to September 30, 1995, for 
convalescence after right knee surgery.

After the veteran perfected his appeal, an August 1996 rating 
decision, in pertinent part, assigned a 20 percent disability 
rating for his right knee condition.  However, this was not a 
full grant of the benefit sought on appeal because a higher 
disability rating is available under Diagnostic Code 5257.  
On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this issue remains before the Board. 

In April 1997, the Board remanded these claims for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions; therefore, this case is ready for 
appellate review.


FINDINGS OF FACT

1.  The appellant's claims are plausible, and sufficient 
evidence has been obtained for correct disposition of the 
claims.

2.  There is no medical evidence of severe postoperative 
residuals, immobilization by cast of one major joint, 
necessity for house confinement, or prohibition of regular 
weight-bearing after the veteran's August 1995 right knee 
surgery.

3.  The medical evidence indicating that the veteran needed 
six months for convalescence after the August 1995 right knee 
surgery is not persuasive. 

4.  The veteran's right knee disorder is currently manifested 
by subjective complaints of pain and tenderness, with no 
objective findings of limitation of motion, instability, 
laxity, or subluxation, resulting in no more than moderate 
functional impairment.

5.  The veteran's low back disorder was not caused by his 
service-connected bilateral knee conditions.

6.  The veteran's low back disorder is aggravated by his 
service-connected bilateral knee conditions.



CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims, and VA has 
satisfied its duty to assist him in development of these 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

2.  A temporary total convalescent rating beyond September 
30, 1995, is not warranted for the right knee surgery 
performed in August 1995.  38 C.F.R. §§ 3.102 and 4.30 
(1999).

3.  The criteria for a disability rating in excess of 20 
percent for the veteran's postoperative residuals of 
arthroscopy with removal of loose bodies and excision of the 
posterior horn and medial meniscus, right knee, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.20, 4.40, 4.45, and 4.71a, Diagnostic Code 5257 
(1999).

4.  The veteran is entitled to service connection for a low 
back condition as secondary to service-connected bilateral 
knee conditions on the basis of aggravation.  38 U.S.C.A. 
§§ 1110 and 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

During service, the veteran underwent a medial meniscectomy 
of the right knee, and he had internal derangement of both 
knees, with a weak left anterior cruciate ligament and 
probable torn medial meniscus.  VA examination in March 1963 
showed diagnoses of ligamentous relaxation in both knees, 
with mild to moderate symptomatology in the right knee and 
moderate symptomatology in the left knee.  X-rays of the 
veteran's knees were negative.  A May 1963 rating decision 
granted service connection for right and left knee disorders, 
with assignment of 10 percent disability ratings for each 
knee.  

Upon VA examination in April 1968, the veteran complained of 
pain above the left kneecap.  He indicated that he was 
employed as a carpenter with no time lost due to physical 
illness.  Examination showed no limitation of motion, 
instability, subluxation, or ligamentous relaxation.  A June 
1968 rating decision reduced the evaluations for the 
veteran's knee disorders to zero percent.

A doctor's affidavit received in February 1978 indicated that 
the veteran had injured his back while working in September 
1976.  He began experiencing back pain that radiated into the 
legs.  Examination showed limitation of lumbar spine motion, 
positive neurological abnormalities, and tenderness to 
pressure over L4 and L5.  The diagnoses were degenerative 
disc disease of the lumbar spine and retrospondylolisthesis 
of L4 and L5.  In January 1978, the veteran underwent lateral 
bilateral fusion from L4 to the sacralized last lumbar 
vertebra bilaterally.

Associated with the claims file are the veteran's treatment 
records from Edmund Dyas, M.D., at the Mobile Bone & Joint 
Center, from 1978 to 1997.  In September 1978, the veteran 
sought treatment for his back, indicating that he had first 
injured it two years earlier.  He reported undergoing a 
hemilaminectomy and diskectomy, and then a lumbar fusion in 
1978.  In July 1979, he was hospitalized at Doctors Hospital 
for evaluation of chronic back and bilateral leg pain.  It 
was noted that he was injured on the job in 1976, with a 
subsequent lumbar laminectomy.  He then reinjured his back, 
leading to the 1978 fusion discussed above.  

The veteran was again hospitalized for his back in September 
1980.  It was noted that the myelogram conducted in 1979 had 
shown scarring at L4, L5, and S1.  He underwent complete 
laminectomy of L4 and L5 with neurolysis of the L5 roots, 
bilaterally, in September 1980, with diagnosis of 
degenerative lumbar disc disease.  The veteran thereafter 
periodically complained of increased back pain, particularly 
with activity, and he began receiving injections in 1991.  In 
October 1993, it was noted that he had fallen and hurt his 
back.  In November 1993, he was hospitalized at Providence 
Hospital for increased back pain.  In December 1993, he 
underwent partial excision of the prior fusion and neurolysis 
of L4-5 and S1 nerve roots, bilaterally.  The final diagnosis 
was degenerative lumbar disc disease, postoperative spine 
fusion with nerve root fibrosis.  

In October 1994, the veteran stepped in a hole and fell, 
again injuring his back.  X-rays showed a compression 
fracture of L3.  He was hospitalized in November 1994 for 
complaints of severe back pain.  Magnetic resonance imaging 
(MRI) of the lumbar spine in November 1994 showed severe disc 
space narrowing at L4-5 and L5-S1, mild disc space narrowing 
at L3-4, mild facet joint arthritic changes and hypertrophy 
at L2-3, and minimal central bulging of the L2-3 disc.  The 
final diagnoses were acute lumbosacral strain, degenerative 
lumbar disc disease, and postoperative spine fusion.  
Computerized tomography (CT) scan of the lumbar spine in 
October 1995 showed postoperative changes from L3 to S1, with 
no disc herniation or spinal stenosis.  MRI of the lumbar 
spine in November 1996 showed no new abnormalities.  

With respect to the veteran's right knee disorder, he 
complained in November 1988 of the knee "giving away."  
Upon VA examination in April 1989, the veteran had range of 
motion for the right knee from zero to 125 degrees with 
marked pain on full flexion.  He also had tenderness to 
palpation over the medial jointline.  There was no 
instability.  Upon VA examination in November 1991, the 
veteran had decreased range of motion of the right knee, and 
it was noted that he was intermittently symptomatic with 
respect to this knee.  

In December 1991, the veteran reported to Dr. Dyas that he 
had popping of the right knee, and examination showed medial 
jointline tenderness.  In January 1992, he underwent 
arthroscopy of the right knee with removal of loose bodies 
and shaving of the medial femoral condyle.  The final 
diagnosis was osteoarthritis of the right knee.  In a June 
1992 statement, Dr. Dyas indicated that the veteran had been 
treated for his back and both knees, and it was his opinion 
that the veteran's arthritic knees aggravated the back 
condition.

In a November 1992 statement, Dr. Dyas indicated that he had 
been treating the veteran's back and knee conditions for the 
last fifteen years.  Dr. Dyas believed that the veteran's 
knee conditions had significantly aggravated his back 
condition.  He had required several arthroscopies of the 
knees and had persistent, disabling arthritis in both knees 
that undoubtedly aggravated his back condition. 

During the December 1992 VA examination, the veteran 
complained of chronic knee pain and intermittent swelling.  
He indicated that activities such as prolonged standing or 
walking, squatting, stooping, and climbing stairs increased 
his pain.  He indicated that his doctor had previously given 
him a cane for use with ambulation.  He also complained of 
chronic low back pain that was aggravated by physical 
activity.  He claimed that his gait pattern was causing 
increased strain on his lower back.  

Upon examination, the veteran moved about somewhat slowly, 
with a definite limp on the left secondary to complaints of 
knee pain.  He had bilateral paravertebral muscle spasm of 
the back with generalized tenderness to palpation.  Range of 
motion for the lumbar spine was decreased, and he had mild 
pain on extremes of motion.  The right knee had 0-14 [sic] 
degrees of motion, and the veteran demonstrated mild guarding 
when moving the knee through range of motion.  There was no 
definite redness, heat, swelling, or significant tenderness 
to palpation.  There was no evidence of instability.  The 
veteran was able to toe walk satisfactorily, although he 
continued to limp on the left and he complained of left knee 
pain.  He performed only a few steps of heel walking before 
complaining of left knee pain.  He was able to squat less 
than halfway down while bearing most of the weight on the 
right leg.  

X-rays of the lumbar spine showed extensive postoperative and 
degenerative changes.  X-rays of the knees showed early tri-
compartmental degenerative changes.  Diagnoses included 
degenerative changes of the right knee and history of on-the-
job injury to lower back, postoperative times three.  The 
examiner concurred that the alteration of the veteran's gait 
pattern with the limp secondary to his painful left knee 
would cause increased strain on his lower back with 
aggravation of his back condition. 

At a personal hearing in June 1993, the veteran testified 
that after his first knee surgery in 1988, his back problems 
had worsened with more pain and muscle spasm.  He stated that 
since that surgery, he had not been able to walk without a 
limp because his left leg was now shorter than his right leg.  

In a June 1993 statement, Dr. Dyas indicated that the veteran 
had been followed for several years for chronic disease of 
the back and knees.  It appeared that undue stress placed on 
his back from his bilateral knee condition had aggravated his 
back and led to some deterioration. 

In April 1994, it was noted that the veteran's right knee was 
catching.  In July 1994, he underwent arthroscopy of the 
right knee with excision of the posterior horn and medial 
meniscus, removal of multiple loose bodies, and shaving of 
the medial femoral condyle.  Prior to this procedure, it was 
noted that he had popping, catching, and giving way of the 
right knee.  

A VA medical record dated in August 1994 indicated that the 
veteran requested a walker for his bilateral knee 
disabilities, and he was referred to prosthetics.  VA 
outpatient records dated in October 1994 showed treatment for 
complaints of low back pain after the veteran reported 
incurring an injury when his left knee gave way and caused 
him to fall.    

Dr. Dyas noted in April 1995 that the veteran had popping and 
grinding of the right knee.  On August 30, 1995, the veteran 
again underwent arthroscopy of the right knee with arthritic 
debridement.  It was noted that he had mild effusion of the 
right knee, medial jointline tenderness, crepitance, grating, 
and pain with movement.  This procedure was performed under 
general anesthesia without incident or reported post-surgical 
complications.  At that time, small cartilaginous fragments 
were removed from the joint, and the medial femoral condyle 
was shaved.  Thereafter, his right knee was bandaged and 
placed in a knee immobilizer, and he was released on the same 
day of the surgery.  In a statement dated in September 1995, 
Dr. Dyas, who performed the procedure, reported that the 
veteran was placed in a knee immobilizer and sent home on 
crutches following this surgery.  It was indicated that he 
would require six months of convalescence after the surgery.  

The veteran's sutures were removed on September 6, 1995, and 
it was noted that he would return in one month.  On October 
6, 1995, it was indicated that his knee was doing very well.  
There was no further treatment concerning the right knee 
until June 1996, when the veteran reported having knee pain.  
Subsequent treatment records from Dr. Dyas for 1997 concerned 
the veteran's left knee only.

At a personal hearing in April 1996, the veteran testified 
that his right knee had a lot of "slack."  He stated that 
it was loose, and he could move it from side to side.  He 
stated that he could not completely straighten the right leg 
or bend it back.  He used a cane for assistance ambulating, 
but he did not wear a brace.  He stated that he had 
difficulty climbing stairs, and he could only walk 100-150 
yards with pain.  He had swelling of the right knee during 
the day that went down overnight.  

In connection with his claim for an increased rating for his 
right knee disability, the veteran underwent another VA 
physical examination in June 1996.  His complaints were 
essentially unchanged compared to those reported on previous 
VA examinations (chronic pain, recurrent swelling, 
aggravation of symptoms with physical activity, and episodes 
of giving way).  At the time of the examination, he was using 
a cane for ambulation.  He moved about with a limp on the 
right side.  The right knee lacked five degrees of extension, 
and flexion was to 120 degrees.  He complained of pain on 
motion.  There was some degenerative enlargement of the knee, 
and he had "rather marked" tenderness to palpation over the 
medial aspect of the knee.  There was no demonstrated 
instability of the right knee.  He could squat only one-half 
of a full squat, and he did so with complaints of pain.  It 
was noted that x-rays of the right knee were obtained, but 
these have not been associated with the record.  The 
diagnosis was degenerative arthritis of the right knee, 
status post arthrotomy, status post arthroscopy times two 
with removal of loose bodies and medial meniscectomy.

In support of his claim for an extension of the temporary 
total rating assigned after the August 1995 surgery, the 
veteran stated that he had always been awarded three months 
at 100 percent for this type of surgery.  He argued that this 
was the same type of operation and that he was therefore 
entitled to three months of a temporary total rating.  With 
respect to his claim for an increase, the veteran maintained 
that surgery was necessary due to an increase in the severity 
of his knee disorder.  He stated that he was "unstable" and 
had fallen due to his right knee giving way.  He stated that 
he was given a walker by the VA Medical Center due to 
instability of the right knee.  With respect to his claim for 
secondary service connection for a low back condition, the 
veteran argued that his knee disorders did not cause this 
condition, but that his service-connected conditions 
increased the severity of his back pain.  

In April 1997, the Board remanded these claims for additional 
evidentiary development.  In a July 1997 statement, Dr. Dyas 
stated that the veteran had been followed for many years with 
chronic pain in the back and both knees.  He had had an on-
the-job injury with spinal fusion and extensive 
decompression.  He also had progressive osteoarthritic 
development in both knees, and he had repeatedly limped.  Dr. 
Dyas had little doubt that the veteran's limping due to the 
service-connected knee disorders had aggravated his back.  
This was based on Dr. Dyas' observations of the veteran over 
the prior twenty years.

In September 1997, the veteran underwent another VA physical 
examination.  The examiner reviewed the claims file and the 
Board's 1997 Remand.  The discussion of the veteran's medical 
history was consistent with that reported above.  The veteran 
complained of constant low back pain.  Activities such as 
bending, lifting, or carrying exacerbated the back condition.  
He described intermittent episodes of pain radiating to the 
thigh region of either leg.  He also complained of chronic 
knee pain, including with prolonged periods of weight-bearing 
or attempts to squat or climb stairs.  

Upon examination, the veteran moved somewhat slowly and with 
a limp.  There was no spasm of the back, and he had 
generalized tenderness over the lower back and limitation of 
motion.  Examination of the right knee showed range of motion 
from zero to 140 degrees with complaints of pain, 
particularly with flexion.  There was some enlargement of the 
knee.  He had rather significant tenderness to palpation of 
the knee, particularly over the medial aspect.  There was no 
definite instability.  He was unable to heel-toe walk, and he 
could only squat one-third of the way down.  Diagnoses 
included degenerative arthritis of the right knee, status 
post multiple surgeries, and chronic lumbar syndrome with 
degenerative lumbar disc disease with multiple surgeries.  

The examiner indicated that he had previously concluded in 
1992 that the veteran's alternation of gait pattern with a 
limp secondary to the painful left knee would cause increased 
strain on his lower back with aggravation of his back 
condition.  The examiner concurred with Dr. Dyas' opinions.  
The examiner did not think that the veteran's back condition 
was proximally due to his service-connected disabilities, but 
rather that it was aggravated by the alteration of gait 
pattern secondary to the service-connected knee problems.  
The examiner concluded that 95 percent of the veteran's back 
problems were related to the history of injury with multiple 
surgeries and resulting nerve fibrosis, degenerative disc 
disease, etc., and the remaining 5 percent of his back 
problems were related to alteration of his gait pattern due 
to his service-connected knee problems.  


II.  Legal Analysis

A.  Extension of temporary total rating

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  This 
claim is plausible in that the veteran argues that he is 
entitled to an extension of the one-month total rating 
assigned after the August 1995 right knee surgery based on 
his doctor's statement that this surgery necessitated six 
months convalescence.  VA has a duty to assist the veteran in 
the development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).  In this 
case, all hospitalization records from the August 1995 
surgery and all records for treatment following this surgery 
have been obtained.  There is no indication in the record 
that additional evidence exists that would be pertinent to 
this claim.  Sufficient evidence is of record to correctly 
decide this claim, and VA has satisfied its duty to assist 
the veteran with respect to this claim.

Temporary total disability ratings for convalescence are 
regulated by 38 C.F.R. § 4.30 (1999).  This regulation states 
that total ratings will be assigned from the date of hospital 
admission or outpatient release and continue for one, two, or 
three months from the first day of the month following such 
hospital discharge or outpatient release when treatment of a 
service-connected disability results in:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.

There is no doubt that the August 1995 surgery on the 
veteran's right knee was for a service-connected condition, 
and he was awarded a one-month period of convalescent leave 
from August 30, 1995, to September 30, 1995.  He has 
requested a three-month temporary total rating, and his 
doctor submitted a letter after the surgery indicating that 
six months convalescent leave was needed.  That opinion, 
however, is not persuasive in light of the medical evidence 
of record.

The veteran's treatment records dated from shortly after the 
August 1995 surgery to early 1996 do not reflect difficulties 
that would warrant extension of the one-month convalescence 
benefits (i.e., severe postoperative residuals or 
immobilization by cast of one major joint or more).  The 
veteran's stitches were removed 30 days after the surgery, 
and he was doing well at that point.  After the stitches were 
removed, there were no further complaints of right knee 
problems until April 1996 (i.e., more than six months after 
the surgery).  Although the veteran was treated by Dr. Dyas 
between October 1995 and April 1996, he at no time complained 
of right knee difficulties and none were noted.  There is no 
indication in the treatment records that the veteran was 
prohibited from regular weight-bearing or that it was 
necessary that he be confined to home.  There is no objective 
evidence showing that the veteran had any postoperative 
difficulties with his right knee during the intervening time 
period that would warrant assignment of a 100 percent 
disability rating beyond the one month granted by the RO.  

At the time of the veteran's August 1995 right knee surgery, 
Dr. Dyas concluded that six months convalescent leave was 
required.  It remains the Board's responsibility to assess 
the credibility and weight of that opinion to determine its 
probative value.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Dr. Dyas' opinion has little, if any, probative 
weight in light of the contemporaneous treatment notes, which 
showed no severe postoperative residuals and no further 
complaints concerning the veteran's right knee after suture 
removal.  

Accordingly, on the basis of the clinical evaluations of the 
veteran's postoperative right knee condition, the Board 
concludes that entitlement to a temporary total convalescence 
rating beyond September 30, 1995, is not warranted.  38 
C.F.R. § 4.30 (1999).  The Board has considered resolving any 
reasonable doubt in the veteran's favor, but the treatment 
records do not create a reasonable doubt as to the severity 
of his right knee disability following the August 1995 
surgery.  

B.  Increased rating for right knee

As indicated above, the first responsibility of a claimant is 
to present a well-grounded claim.  A claim for an increased 
disability rating is well grounded if the claimant alleges 
that a service-connected condition has worsened.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
veteran has complained of increased right knee pain and 
instability, and he has therefore satisfied the initial 
burden of presenting a well-grounded claim.

VA's duty to assist the veteran in the development of this 
claim includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  Where there is a 
well-grounded claim for an increase, but the medical evidence 
is not adequate for rating purposes, an examination will be 
authorized.  38 C.F.R. § 3.326(a) (1999).  Reexamination will 
be requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327(a) (1999).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect.  Id.

The RO provided the veteran appropriate VA physical 
examinations.  He was also provided personal hearings at the 
RO in accordance with his requests.  There is no indication 
of additional medical records that the RO did not obtain.  
There is sufficient medical evidence of record to properly 
rate the veteran's service-connected right knee disability.  
There is no evidence indicating that there has been a 
material change in the severity of the veteran's right knee 
disability since he was examined in 1997.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1999), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).

The veteran is currently evaluated as 20 percent disabled for 
the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
His service-connected disorder is that of postoperative 
residuals of arthroscopy with removal of loose bodies and 
excision of the posterior horn and medial meniscus, right 
knee.  Such a condition does not have a specific diagnostic 
code, and it must therefore be rated under a closely related 
disease or injury where the affected functions, anatomical 
location, and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  In this case, the veteran's right 
knee disorder is rated analogous to impairment of the knee 
under Diagnostic Code 5257.  

The current 20 percent disability rating requires moderate 
impairment of the knee with recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In 
order to warrant a 30 percent disability rating, the evidence 
would need to show severe impairment of the knee with 
recurrent subluxation or lateral instability.  Id.

The veteran has complained of instability of the right knee 
and problems falling when the knee gives out.  Subluxation of 
the patella is "incomplete or partial dislocation of the 
knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) 
(citing Dorland's Illustrated Medical Dictionary at 1241, 
1599 (27th edition 1988)).  Despite the veteran's complaints, 
there is no medical evidence of subluxation of the right knee 
or of any laxity or instability of the right knee.  The VA 
examinations and outpatient record have indicated that his 
right knee is stable.  The only abnormalities currently shown 
by the medical evidence are tenderness to palpation and some 
enlargement of the right knee.  Such minimal findings do not 
support a conclusion that the veteran has any more than 
moderate impairment of the right knee.  Since there is no 
objective evidence of subluxation or instability of the right 
knee, the preponderance of the evidence is against assignment 
of an increased disability rating under Diagnostic Code 5257.

Where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his disability is not based upon limitation of motion, a 
separate rating for limitation of motion under Diagnostic 
Code 5003 may be assigned only if there is additional 
disability due to limitation of motion.  VAOPGCPREC 23-97.  
Diagnostic Code 5257 for impairment of the knee is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  The veteran could receive a 
separate evaluation for arthritis with limitation of motion 
under Diagnostic Code 5003 and for other impairment of the 
knee with subluxation or lateral instability under Diagnostic 
Code 5257 if he had additional disability attributable to 
limitation of motion.  

Diagnoses of arthritis of the right knee have been rendered.  
However, the medical evidence does not show that the veteran 
has any subluxation, laxity, or instability of the right 
knee, and he does not have any limitation of motion.  The 
regulations define normal range of motion for the leg as zero 
degrees of extension and 140 degrees of flexion.  38 C.F.R. 
§ 4.71 (1999).  The most recent VA examination in 1997 showed 
full range of motion.  He cannot, therefore, be granted 
separate evaluations under Diagnostic Code 5257 and under 
Diagnostic Code 5003 since he does not manifest 
symptomatology warranting a separate evaluation.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, 
in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1999).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1999).  

The veteran has consistently complained of right knee pain, 
and he maintains that impairment from his knee disorder is 
directly proportional to his level of physical activity.  
However, in this case, analysis of entitlement to a higher 
disability rating on the basis of greater limitation of 
motion due to pain on use, including use during flare-ups, is 
inapplicable.  The holding in DeLuca dealt with evaluation of 
a service-connected joint disability rated on limitation of 
motion.  Since Diagnostic Code 5257 is not predicated on loss 
of range of motion, §§ 4.40 and 4.45, with respect to pain, 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). 

Moreover, the objective medical evidence does not support a 
conclusion that the veteran suffers any additional functional 
loss and/or limitation of motion.  He currently has full 
range of motion for the right knee.  There is no evidence of 
symptoms such as impaired muscle strength or muscle atrophy, 
which indicates that the effect of the veteran's right knee 
disorder on his functional abilities is negligible.  Although 
he regularly receives treatment for his complaints of right 
knee pain, there have been few objective indications of 
disability.  

The veteran does use assistive devices for ambulation, 
indicating that he has a certain level of functional loss due 
to his knee disorders.  However, the Board concludes that the 
current 20 percent disability rating for the right knee 
adequately compensates him for his pain and functional loss 
because the medical evidence does not show any objective 
findings that would otherwise support that rating.  As 
discussed above, he does not have any instability or 
subluxation of the right knee, nor any limitation of motion.  
The veteran's primary complaint regarding his right knee 
disorder is pain, especially with certain physical activity, 
and his complaints of pain must be considered in evaluating 
his claim.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

There is no reasonable doubt regarding the level of the 
veteran's disability that can be resolved in his favor.  
Despite his complaints and the level of functional loss that 
he has exhibited, examinations of his right knee have not 
shown objective evidence of any limitation of motion or 
instability such as would warrant a disability rating higher 
than 20 percent for the right knee.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
assignment of an increased disability rating for the 
veteran's right knee disorder.

The Board has considered all other potentially applicable 
diagnostic codes.  The veteran does not have traumatic 
acquired genu recurvatum with weakness and insecurity in 
weight-bearing to warrant the maximum disability rating of 10 
percent under Diagnostic Code 5263.  Neither does he have 
symptomatic removal of the semilunar cartilage to warrant the 
maximum disability rating of 10 percent under Diagnostic Code 
5259 or dislocated semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint to warrant 
the maximum disability rating of 20 percent under Diagnostic 
Code 5258.  None of these diagnostic codes would result in a 
higher disability evaluation for the veteran's right knee 
condition, nor would they be more appropriate to his 
disability.

Diagnostic Code 5256 pertains to ankylosis of the knee, and a 
30 percent disability rating is warranted where the knee is 
ankylosed in full extension or in slight flexion between zero 
and 10 degrees.  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has defined ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  The 
medical evidence does not indicate that the veteran's right 
knee is ankylosed, and it is clear that it is not immobilized 
since he has full range of motion.  Therefore, the criteria 
for an increased rating under Diagnostic Code 5256 have not 
been met.

The criteria for evaluating limitation of flexion or 
extension of the leg are given at Diagnostic Codes 5260 and 
5261.  Flexion limited to 60 degrees is noncompensable under 
Diagnostic Code 5260.  A compensable evaluation requires 
flexion limited to 45 degrees.  Limitation of extension to 
five degrees is noncompensable under Diagnostic Code 5261, 
and extension limited to 10 degrees is required for a 10 
percent evaluation.  With full range of motion, there is no 
basis for assigning a compensable evaluation under Diagnostic 
Code 5260 or 5261. 

In order to be evaluated at 30 percent under Diagnostic Code 
5262, there must be malunion of the tibia and fibula with 
severe knee disability, and a 40 percent disability rating 
requires nonunion of the tibia and fibula with loose motion, 
requiring use of a brace.  There is no evidence in this case 
of malunion or nonunion of the right tibia and fibula.  
Although the veteran testified that his right knee is 
"slack," there is no evidence showing loose motion, and he 
does not require a brace.  Therefore, the criteria for an 
increased rating under Diagnostic Code 5262 have not been 
met.

The preponderance of the evidence being against the veteran's 
claim, the evidence is not equally balanced, and the claim 
must be denied.

C.  Secondary service connection for a low back disorder

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the Court indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

The veteran's claim for service connection is plausible.  He 
currently has a chronic low back disorder, with various 
diagnoses, and medical opinions indicate the possibility that 
the veteran's service-connected bilateral knee disorders have 
aggravated the back disorder.  Assuming the credibility of 
this evidence, the claim must be said to be plausible, and 
therefore well grounded.  For the same reasons as discussed 
above, VA has satisfied its duty to assist the veteran in the 
development of facts relating to this claim. 

As to the merits of the veteran's claim, the Board finds that 
the evidence supports the claim for the following reasons.  
Two separate medical examiners (VA physician and the 
veteran's treating physician) have indicated that the 
veteran's back disorder has been aggravated by his service-
connected knee disorders.  These opinions form a medical 
consensus that the veteran's back disorder is aggravated by 
his service-connected knee disorders, and there is no medical 
evidence of record to refute these opinions.  

The preponderance of the evidence is against a finding that 
the veteran's back disorder was caused by the service-
connected knee disorders.  The evidence clearly shows that 
his back disorder originated with an on-the-job injury, and 
medical examiners have conclusively stated that the veteran's 
back disorder is not proximately due to or the result of his 
service-connected knee disorders.  Moreover, the veteran does 
not claim such.  Rather, the veteran claims that his back 
disorder is aggravated by his service-connected knee 
disorders, and the medical evidence supports such a 
conclusion.  

Therefore, the Board finds that the veteran's service-
connected bilateral knee disorders have aggravated the 
disability that would otherwise exist from the nonservice-
connected back disorder.  The veteran is entitled to 
compensation only for the increment of disability due to that 
aggravation.  38 C.F.R. § 3.310(a) (1999); Allen, 7 Vet. App. 
439.  Accordingly, the veteran is granted service connection 
for a low back disorder on a secondary basis due to 
aggravation.


ORDER

Entitlement to an extension of a temporary total disability 
rating beyond September 30, 1995, under the provisions of 
38 C.F.R. § 4.30 is denied.

Entitlement to a disability rating in excess of 20 percent 
for postoperative residuals of arthroscopy with removal of 
loose bodies and excision of the posterior horn and medial 
meniscus, right knee, is denied.

Entitlement to service connection for a low back disorder as 
secondary to service-connected bilateral knee disabilities is 
granted on the basis of aggravation.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

